717 S.E.2d 477 (2011)
290 Ga. 75
In the Matter of David Michael FULLER.
No. S11Y1597.
Supreme Court of Georgia.
November 7, 2011.
Paula J. Frederick, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court pursuant to a petition for voluntary surrender of license filed by Respondent David Michael Fuller (State Bar No. 280100). In the petition, Fuller, who has been a member of the State Bar of Georgia since 1980, admits that on May 25, 2011, he pled guilty in the Superior Court of Cobb County to four counts of forgery, felony violations of the Criminal Code of Georgia. Fuller further admits that his felony convictions constitute a violation of Rule 8.4(a)(2) of Bar Rule 4-102(d), the maximum penalty for which is disbarment. Fuller submits that his best course of action is to voluntarily surrender his license to practice law, an act which is tantamount to disbarment. The State Bar has no objections to Fuller's petition.
We have reviewed the record and agree to accept Fuller's petition for voluntary surrender of his license. Accordingly, the name of David Michael Fuller hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. We remind Fuller of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.